EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Jeremy Stroh on 10 August 2022.

The application has been amended as follows: 

	Claim 8:
	“increase in” line 2 should read “increase of”

	Claim 11:
	“voltage” in line 2 should read “voltage (Vpp)”

	Claim 15 should be amended as follows:
	A method of controlling an inflation rate of an inflatable bladder, the method comprising:
inflating, using a pump, an inflatable bladder to cause the inflatable bladder to contact a user’s appendage; 
producing pressure data indicative of pressure within the inflatable bladder as a function of time using a pressure sensor in fluidic communication with the inflatable bladder; and
controlling, via a controller, a duty cycle and a selected rate of change of the duty cycle to achieve a substantially linear inflation profile of the inflatable bladder, wherein controlling the duty cycle and the selected rate of change of the duty cycle to achieve the substantially linear inflation profile further comprises:
gradually increasing the duty cycle of the pump from a first duty cycle to a second duty cycle at a first selected rate of change; and
gradually increasing the duty cycle of the pump from the second duty cycle to a third duty cycle at a second selected rate of change different than the first selected rate of change.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: None of the prior art teaches or suggests, either alone or in combination, a device for estimating a user’s blood pressure and a method of controlling an inflation rate of an inflatable bladder as claimed. The prior art that comes closest to teaching this is Donehoo et al. ‘650, which teaches a device for estimating a user's blood pressure, the device comprising: an inflatable bladder defining, at least in part, a pressurizable volume; a pump in fluidic communication with the inflatable bladder and configured to pressurize the pressurizable volume and cause the inflatable bladder to inflate and contact a user's appendage when the pump is activated; a pressure sensor in fluidic communication with the inflatable bladder and configured to produce pressure data indicative of pressure within the pressurizable volume as a function of time; and a controller coupled with the pump. However, Donehoo et al. ‘650 does not teach wherein an inflation rate of the pump is controllable by controlling a duty cycle; and wherein the controller is configured with instructions to gradually increase the duty cycle of the pump from a first duty cycle to a second duty cycle at a first selected rate of change and to gradually increase the duty cycle from the second duty cycle to a third duty cycle at a second selected rate of change different than the first selected rate of change such that an inflation profile of the inflatable bladder is linear. The prior art that comes closest to teaching this is Brooks ‘466. Although Brooks ‘466 teaches wherein an inflation rate of the pump is controllable by controlling a duty cycle, Brooks ‘466 does not teach wherein the controller is configured with instructions to gradually increase the duty cycle of the pump from a first duty cycle to a second duty cycle at a first selected rate of change and to gradually increase the duty cycle from the second duty cycle to a third duty cycle at a second selected rate of change different than the first selected rate of change such that an inflation profile of the inflatable bladder is linear. None of the prior art teaches such limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AURELIE H TU whose telephone number is (571)272-8465. The examiner can normally be reached [M-F] 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





	/AURELIE H TU/               Examiner, Art Unit 3791
/ALEX M VALVIS/Supervisory Patent Examiner, Art Unit 3791